

115 S965 IS: Cruise Passenger Protection Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 965IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve passenger vessel security and safety, and for other purposes.
	
		1.Short title; references
 (a)Short titleThis Act may be cited as the Cruise Passenger Protection Act. (b)References to title 46, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 46, United States Code.
 2.Cruise vessel subchapterChapter 35 is amended— (1)by inserting before section 3501 the following:
				
					IGeneral provisions ;
 (2)by inserting before section 3507 the following:  IICruise vessels; and(3)by redesignating sections 3507 and 3508 as sections 3523 and 3524, respectively.
 3.ApplicationChapter 35, as amended by section 2 of this Act, is further amended by inserting before section 3523 the following:
			
				3521.Application
 (a)In generalThis subchapter applies to a passenger vessel that— (1)is authorized to carry at least 250 passengers;
 (2)has on board sleeping facilities for each passenger; (3)is on a voyage that embarks or disembarks passengers in the United States; and
 (4)is not engaged on a coastwise voyage. (b)Federal and State vesselsThis subchapter does not apply to a vessel of the United States operated by the Federal Government or a vessel owned and operated by a State..
 4.DefinitionsChapter 35, as amended by sections 2 and 3 of this Act, is further amended by inserting after section 3521 the following:
			
 3522.DefinitionsIn this subchapter, the following definitions apply: (1)CommandantThe term Commandant means the Commandant of the Coast Guard.
 (2)OwnerThe term owner means the owner, charterer, managing operator, master, or other individual in charge of a vessel.. 5.Bill of rightsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall determine whether any of the enumerated rights in the international cruise line passenger bill of rights, that was adopted by the members of the Cruise Lines International Association, are enforceable under Federal law.
		6.Crime reporting and public notice
 (a)Availability of log book and entries to FBI and other investigatorsSection 3523(g)(1), as redesignated under section 2 of this Act, is further amended— (1)in subparagraph (A), by striking in a centralized location readily accessible to law enforcement personnel,; and
 (2)in subparagraph (B), by striking make such log book available and inserting make the log book and all entries therein available, whether the log book and entries are maintained on board the vessel or at a centralized location off the vessel,.
 (b)Deadline To notify Federal Bureau of Investigation regarding certain incidentsSection 3523(g)(3)(A)(i), as redesignated under section 2 of this Act, is further amended— (1)by striking shall contact and inserting subject to subparagraph (C), shall contact; and
 (2)by striking after the occurrence on board the vessel of an incident involving and inserting , but not later than 4 hours, after an employee of the vessel is notified of an incident on board the vessel allegedly involving.
 (c)Reports before departureSection 3523(g)(3), as redesignated under section 2 of this Act, is further amended by adding at the end the following:
				
 (C)Reports before departureIf an employee of a vessel to which this subchapter applies is notified of an incident described under subparagraph (A)(i) while the vessel is within the admiralty and maritime jurisdiction of the United States and en route to a United States port or at a United States port, the owner of the vessel (or the owner's designee) shall contact the nearest Federal Bureau of Investigation Field Office or Legal Attaché within the time period specified under subparagraph (A)(i) or before the vessel departs port, whichever is earlier..
 (d)Reports to United States consulatesSection 3523(g)(3), as redesignated under section 2 of this Act and as amended by subsection (c) of this section, is further amended by adding at the end the following:
				
 (D)Reports to United States consulatesIf an incident described under subparagraph (A)(i) allegedly involves an offense by or against a United States national, in addition to contacting the nearest Federal Bureau of Investigation Field Office or Legal Attaché under that subparagraph, the owner of a vessel to which this subchapter applies (or the owner's designee) shall contact the United States consulate at the next port of call within the time period specified under subparagraph (A)(i)..
 (e)Availability of security guide via InternetSection 3523(c)(1), as redesignated under section 2 of this Act, is further amended— (1)in subparagraph (A)—
 (A)by striking a guide (referred to in this subsection as the security guide) and inserting a security guide; and (B)by striking English, which and inserting English, that; and
 (2)in subparagraph (C), by striking on the website of the vessel owner and inserting via a prominently accessible link on each Internet website that the vessel owner maintains for passengers to purchase or book trips on any vessel that the vessel owner owns or operates, and to which this subchapter applies.
				7.Crime prevention, documentation, and response requirements
 (a)Maintenance and placement of video surveillance equipmentSection 3523(b)(1), as redesignated under section 2 of this Act, is further amended— (1)by striking The owner and inserting the following:
					
 (A)In generalThe owner; (2)by striking , as determined by the Secretary; and
 (3)by adding at the end, the following:  (B)Placement of video surveillance equipmentWith regard to the placement of video surveillance equipment on a vessel under subparagraph (A), the owner shall—
 (i)place video surveillance equipment in each passenger common area where a person has no reasonable expectation of privacy;
 (ii)place video surveillance equipment in other areas where a person has no reasonable expectation of privacy; and
 (iii)place video surveillance equipment in each area identified under clause (i) or (ii) in a manner that provides optimum surveillance of that area..
 (b)Access to video recordsSection 3523(b), as redesignated under section 2 of this Act, is further amended— (1)by redesignating paragraph (2) as paragraph (3); and
 (2)in paragraph (3), as redesignated— (A)by striking The owner and inserting the following:
						
 (A)Law enforcementThe owner; and (B)by adding at the end, the following:
						
 (B)Civil actionsThe owner of a vessel to which this subchapter applies shall provide to any individual or the individual's legal representative, upon written request, a copy of all records of video surveillance—
 (i)in which the individual is a subject of the video surveillance; and (ii)that may provide evidence in a civil action.
 (C)Limited accessExcept as provided under subparagraphs (A) and (B), the owner of a vessel to which this subchapter applies shall ensure that access to records of video surveillance is limited to the purposes described under this section..
 (c)Notice of video surveillanceSection 3523(b), as redesignated under section 2 of this Act and as amended by subsection (b) of this section, is further amended by inserting before paragraph (3), the following:
				
 (2)Notice of video surveillanceThe owner of a vessel to which this subchapter applies shall provide clear and conspicuous signs on board the vessel notifying the public of the presence of video surveillance equipment..
 (d)Retention requirementsSection 3523(b), as redesignated under section 2 of this Act and as amended by subsections (b) and (c) of this section, is further amended by adding at the end, the following:
				
					(4)Retention requirements
 (A)In generalThe owner of a vessel to which this subchapter applies shall retain all records of video surveillance for a voyage for not less than 30 days after the completion of the voyage. If an incident described in subsection (g)(3)(A)(i) is alleged and reported to law enforcement, all records of video surveillance from the voyage that the Federal Bureau of Investigation determines are relevant shall—
 (i)be provided to the Federal Bureau of Investigation; and (ii)be preserved by the vessel owner for not less than 5 years from the date of the alleged incident.
 (B)Interim standardsNot later than 180 days after the date of enactment of the Cruise Passenger Protection Act, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate interim standards for the retention of records of video surveillance.
 (C)Final standardsNot later than 1 year after the date of enactment of the Cruise Passenger Protection Act, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate final standards for the retention of records of video surveillance.
 (D)ConsiderationsIn promulgating standards under subparagraphs (B) and (C), the Commandant shall— (i)consider factors that would aid in the investigation of serious crimes, including crimes that go unreported until after the completion of a voyage;
 (ii)consider the different types of video surveillance systems and storage requirements in creating standards both for vessels currently in operation and for vessels newly built;
 (iii)consider privacy, including standards for permissible access to and monitoring and use of the records of video surveillance; and
 (iv)consider technological advancements, including requirements to update technology.. (e)Availability of incident data via internetSection 3523(g)(4)(A)(ii), as redesignated under section 2 of this Act, is further amended—
 (1)by redesignating subclauses (V) and (VI) as subclauses (VI) and (VII), respectively; and (2)by inserting after subclause (IV) the following:
					
 (V)identify whether each crime or alleged crime identified under subclause (IV) was committed or allegedly committed against a minor;.
 (f)StudyNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in coordination with the Secretary of the department in which the Coast Guard is operating, the Attorney General, and the heads of other relevant Federal agencies, shall conduct a study to determine the feasibility of having an individual on board each passenger vessel to which subchapter II of chapter 35 of title 46, United States Code, applies to provide victim support services and related safety and security services, and shall report the findings of such study to Congress. The study shall include consideration of costs, benefits to passengers, jurisdiction, and logistics.
 (g)Criminal activity prevention and response guideSection 3523(c)(1), as redesignated by section 2 of this Act and as amended by section 6(e) of this Act, is further amended by amending subparagraph (B) to read as follows:
				
 (B)provide a copy of the security guide to— (i)the Secretary of Transportation for review;
 (ii)the Federal Bureau of Investigation for comment; and (iii)a passenger immediately after the vessel is notified that the passenger is an alleged victim of an incident described under subsection (g)(3)(A)(i); and.
 (h)Maintenance of supplies To prevent sexually transmitted diseasesSection 3523(d)(1), as redesignated by section 2 of this Act, is further amended by inserting (taking into consideration the length of the voyage and the number of passengers and crewmembers that the vessel can accommodate) after a sexual assault.
 (i)Crime scene preservation training; certification of organizations by MARADSection 3524(a), as redesignated by section 2 of this Act, is further amended by striking may certify and inserting shall certify. (j)Crew access to passenger staterooms; procedures and restrictionsSection 3523(f), as redesignated by section 2 of this Act, is further amended—
 (1)in paragraph (1)— (A)by striking and at the end of subparagraph (A); and
 (B)by adding at the end the following:  (C)a system that electronically records the date, time, and identity of each crewmem­ber accessing each passenger stateroom; and; and
 (2)in paragraph (2), by striking are fully and properly implemented and periodically reviewed. and inserting are fully and properly implemented, reviewed annually, and updated as necessary.. (k)Technology for detecting passengers who have fallen overboard requiredSection 3523(a)(1)(D), as redesignated by section 2 of this Act, is further amended by striking or and inserting and.
			8.Passenger vessel security and safety requirements
 (a)Vessel design, equipment, construction, and retrofitting requirementsSection 3523(a), as redesignated by section 2 of this Act, is further amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking to which this subsection applies and inserting to which this subchapter applies; (B)in subparagraph (A)—
 (i)by striking The vessel  and inserting Each exterior deck of a vessel; and (ii)by striking the period at the end and inserting unless the height requirement would interfere with the deployment of a lifesaving device or other emergency equipment as identified by the Commandant.; and
 (C)in subparagraph (B), by striking entry doors that include peep holes or other means of visual identification. and inserting an entry door that includes a peep hole or other means of visual identification that provides an unobstructed view of the area outside the stateroom or crew cabin and, for purposes of this subparagraph, the addition of an optional privacy cover on the interior side of the entry shall not in and of itself constitute an obstruction.; and
 (2)by adding at the end the following:  (4)Waivers; record of waiversThe Secretary—
 (A)may waive a requirement under paragraph (1) as the Secretary determines necessary; (B)shall maintain a record of each waiver made under subparagraph (A); and
 (C)shall include in such record the justification for the waiver.. (b)Medical standards (1)In generalSection 3523, as redesignated by section 2 of this Act, is further amended—
 (A)by striking subsections (k) and (l); and (B)by inserting after subsection (j) the following:
						
							(k)Medical standards
 (1)In generalThe owner of a vessel to which this subchapter applies shall ensure that— (A)a physician is always present and available to treat any passengers who may be on board the vessel in the event of an emergency situation;
 (B)there is a sufficient number of qualified medical staff on board the vessel to treat the number of passengers who may be on board the vessel, as determined by the Secretary by regulation;
 (C)if a United States citizen dies on board the vessel and the citizen’s next of kin requests that the citizen’s body return to the United States on board the vessel, such request is granted;
 (D)every crewmember on board the vessel has received basic life support training and is certified in cardiopulmonary resuscitation;
 (E)automated external defibrillators are— (i)placed throughout the vessel in clearly designated locations; and
 (ii)available for passenger access in the event of an emergency; and (F)the initial safety briefing given to the passengers on board the vessel includes—
 (i)the location of the vessel’s medical facilities; (ii)the appropriate steps passengers should follow during a medical emergency;
 (iii)the location and proper use of automated external defibrillators; and (iv)the proper way to report an incident or to seek security assistance in the event of a medical emergency.
 (2)Physician definedIn this subsection the term physician means a medical doctor who— (A)has at least 3 years of post-graduate, post-registration experience in general and emergency medicine; or
 (B)is board certified in emergency medicine, family medicine, or internal medicine.. (2)ApplicationThe amendment made by paragraph (1)(B) shall apply on and after the date that is 180 days after the date of the enactment of this Act.
 (c)Definition of exterior deckSection 3523, as redesignated by section 2 of this Act and as amended by subsection (b) of this section, is further amended by inserting after subsection (k) the following:
				
 (l)Definition of exterior deckIn this section, the term exterior deck means any exterior weather deck on which a passenger may be present, including passenger stateroom balconies, exterior promenades on passenger decks, muster stations, and similar exterior weather deck areas..
			9.Enforcement
			(a)Information sharing
 (1)In generalTo the extent not prohibited by other law, the head of a designated agency shall make available to another head of a designated agency any information necessary to carry out the provisions of subchapter II of chapter 35 of title 46, United States Code. The provision by the head of a designated agency of any information under this subsection to another head of a designated agency shall not constitute a waiver, or otherwise affect, any privilege any agency or person may claim with respect to that information under Federal or State law.
 (2)Definition of head of a designated agencyIn this subsection, the term head of a designated agency means the Secretary of Transportation, the Secretary of Homeland Security, or the Attorney General.
 (b)Passenger vessel security and safety requirements; denial of entrySection 3523(h), as redesignated by section 2 of this Act, is further amended— (1)by striking paragraph (2);
 (2)in the subsection heading, by striking Enforcement and inserting Penalties; and (3)in paragraph (1)—
 (A)by striking (1) Penalties.— and all that follows through (A) Civil penalty.— and inserting (1) Civil penalty.—; and (B)by redesignating subparagraph (B) as paragraph (2), and adjusting the margin appropriately.
 (c)Denial of entrySection 3524(f), as redesignated by section 2 of this Act, is repealed. (d)EnforcementChapter 35, as amended by this Act, is further amended by adding at the end the following:
				
					3525.Refusal of clearance; denial of entry
 (a)ClearanceThe Secretary of Homeland Security may withhold or revoke the clearance required under section 60105 of any vessel of the owner of a vessel to which this subchapter applies, wherever the vessel is found, if the owner of the vessel—
 (1)commits an act or omission for which a penalty may be imposed under this subchapter; or (2)fails to pay a penalty imposed on the owner under this subchapter.
 (b)Denial of entryThe Secretary of the department in which the Coast Guard is operating may deny entry into the United States to a vessel to which this subchapter applies if the owner of the vessel—
 (1)commits an act or omission for which a penalty may be imposed under this subchapter; or (2)fails to pay a penalty imposed on the owner under this subchapter..
			10.Technical and conforming amendments
			(a)Application
 (1)Section 3523, as redesignated by section 2 of this Act and as otherwise amended by this Act, is further amended by striking to which this section applies each place it appears and inserting to which this subchapter applies.
 (2)Section 3524, as redesignated by section 2 of this Act and as otherwise amended by this Act, is further amended by striking to which this section applies each place it appears and inserting to which this subchapter applies.
 (b)Elapsed effective datesSection 3523(a), as redesignated by section 2 of this Act and as otherwise amended by this Act, is further amended—
 (1)by striking paragraph (3); and (2)by redesignating paragraph (4) as paragraph (3).
 (c)ProceduresSection 3523(i), as redesignated by section 2 of this Act, is further amended by striking Within 6 months after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the and inserting The.
 (d)Table of contentsThe table of sections for chapter 35 is amended— (1)by inserting before the item relating to section 3501 the following:
					Subchapter I—General provisions;
 (2)by striking the item relating to section 3507 and inserting the following: 3523. Passenger vessel security and safety requirements.; (3)by striking the item relating to section 3508 and inserting the following:
					3524. Crime scene preservation training for passenger vessel crewmembers.;
 (4)by inserting after the item relating to section 3506 the following: Subchapter II—Cruise vessels; (5)by inserting before the item relating to section 3523, the following:
					3521. Application.3522. Definitions.; 
 and(6)by adding at the end the following: 3525. Refusal of clearance; denial of entry.. 11.Limitations in certain cases (a)In generalSection 30307 is amended—
 (1)in the section heading, by striking Commercial aviation accidents and inserting Limitations in certain cases; (2)by striking subsection (a) and inserting the following:
					
 (a)DefinitionsIn this section, the following definitions apply: (1)Cruise shipThe term cruise ship means a passenger vessel, other than a vessel of the United States operated by the Federal Government or a vessel owned and operated by a State, that—
 (A)is authorized to carry at least 250 passengers; (B)has onboard sleeping facilities for each passenger;
 (C)is on a voyage that embarks or disembarks passengers in the United States; and (D)is not engaged on a coastwise voyage.
 (2)Nonpecuniary damagesThe term nonpecuniary damages means damages for loss of care, comfort, and companionship.; (3)in subsection (b), by inserting or cruise ship after commercial aviation; and
 (4)in subsection (c), by inserting or cruise ship after commercial aviation. (b)Clerical amendmentThe table of sections for chapter 303 is amended by striking the item relating to section 30307 and inserting the following:
				30307. Limitations in certain cases..